Citation Nr: 0514409	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-33 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, 
malignant fibrous histiocytoma.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to May 1984.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Soft tissue sarcoma, malignant fibrous histiocytoma, was 
first diagnosed in 1999.  

2.  There is no objective evidence that the veteran was 
exposed to an herbicide agent, or mustard agent, during 
service.

3.  There is no medical evidence showing that the veteran had 
a diagnosis of soft tissue sarcoma during service, or within 
the first year after separation from service.  

4.  There is no competent medical evidence linking the 
veteran's soft tissue sarcoma, malignant fibrous 
histiocytoma, to his military service, to herbicide exposure 
during service, or to any other chemical exposure during 
service.  


CONCLUSION OF LAW

Soft tissue sarcoma, malignant fibrous histiocytoma, was not 
incurred in active service and may not be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim in a letter dated November 
2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the RO obtained the veteran's service 
medical records, post-service medical treatment, and copies 
of the veteran's service personnel records.  Additional VA 
examination or development is not required.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent 


presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  With regard to the 
issues on appeal, this is not the case.  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Consequently, VA did not have a duty to assist 
that was unmet.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran has a current diagnosis of soft tissue sarcoma, 
malignant fibrous histiocytoma.  Private medial records 
reveal that the veteran was first diagnosed as having soft 
tissue sarcoma in September 1999, and the cancer was 
surgically excised in October 1999.  That the veteran has a 
current disability is not at issue.  Rather, the veteran 
claims that his cancer was caused by exposure to chemicals 
during military service while stationed at Edgewood Arsenal, 
Aberdeen Proving Grounds, Maryland and at the Rocky Mountain 
Arsenal, Colorado.  

The veteran's service medical records are negative for a 
diagnosis of soft tissue sarcoma, or any other form of 
cancer, during his military service.  The last examination of 
the veteran during service was conducted in January 1983, 
with no abnormalities noted by the examining physician.  In 
April 1984, the veteran declined a separation examination.  

The veteran contends that he was stationed at military bases 
which were contaminated by chemicals, that he was exposed to 
these chemicals during service, and they caused his soft 
tissue sarcoma.  Specifically, he claims that he was exposed 
to dioxin, which is found in herbicide agents, most notably 
Agent Orange.  He also asserts that he was exposed to a 
mustard agent.  To support his claim the veteran has 
submitted copies of environmental studies produced by the 
United States Environmental Protection Agency (EPA) and other 
sources.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
cancer may also be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e)(emphasis added).  The term soft-
tissue sarcoma specifically includes malignant fibrous 
histiocytoma.  38 C.F.R. § 3.309(e), Note 1.

Generally, the provisions of 38 C.F.R. § 3.309(e) are applied 
to veterans who "served in the Republic of Vietnam during 
the period beginning on January 9, 1962, 
and ending on May 7, 1975 [and] shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to 


establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
However, this is inapplicable in the present case as the 
veteran served in the continental United States from 1982 to 
1984.  As such, the veteran is not presumed to have been 
exposed to an herbicide agent, and objective evidence is 
necessary to support his claim of exposure during service.  

Moreover, pursuant to 38 C.F.R. § 3.316 (2004), service 
connection may be established for the development of certain 
claimed conditions when there was exposure to specified 
vesicant agents during active military service.  When there 
was full-body exposure to nitrogen or sulfur mustard gas 
during active service the listed conditions are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung (except 
mesothelioma) cancer and squamous cell carcinoma of the skin.  
When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphocytic leukemia.  38 C.F.R. § 3.316.  Soft 
tissue sarcoma is not one of the disabilities which warrant 
service connection on the basis of mustard agent exposure 
pursuant to 38 C.F.R. § 3.316.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

As noted above, the veteran has submitted evidence in the 
form of studies by the EPA and other sources related to 
environmental toxin contamination.  The studies 


related to the Aberdeen Proving Grounds show residual 
contamination from chemical weapons agents, including mustard 
gas, but does not show any dioxin, herbicide, contamination.  
The studies related to the Rocky Mountain Arsenal show slight 
levels of dioxin present, but no more than in an average 
agricultural setting.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for soft tissue 
sarcoma, malignant fibrous histiocytoma.  There is no 
evidence of record that the veteran was diagnosed with soft 
tissue sarcoma during his military service or within the 
first year after he separated from service.  The evidence of 
record reveals that the veteran was first diagnosed with soft 
tissue sarcoma in 1999, almost 15 years after he separated 
from service.  Although the studies submitted indicate 
residual contamination from chemical weapons such as Mustard 
Gas and dioxins at the Aberdeen Proving Grounds and Rocky 
Mountain Arsenal, there is no evidence that the veteran was 
exposed to this residual contamination.  Most importantly, 
there is no medical evidence of record that the veteran's 
soft tissue sarcoma was the result of exposure to an 
herbicide, or any other chemical exposure.  Accordingly, 
although the studies submitted in support of the veteran's 
claims show an increase in incidence of soft tissue sarcoma 
due to exposure to dioxin, the submitted studies do not 
specifically pertain to the veteran's medical diagnosis or 
document actual exposure of the veteran to toxins during his 
military service.  See Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991).  As such, service connection must be denied.  

Due consideration has been given to the veteran's 
contentions.  However, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination regarding the etiology of his current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's soft tissue sarcoma to service 
or to any incident of service, despite his assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record of this disorder was approximately 15 
years after his period of service had ended.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  As there is no 
evidence which provides the required nexus between military 
service and soft tissue sarcoma, malignant fibrous 
histiocytoma, service connection is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claims for service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for soft tissue sarcoma, to include 
malignant fibrous histiocytoma, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


